Citation Nr: 0317956	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for an undiagnosed 
illness manifested by chest pain.  

2.	Entitlement to service connection for costochondritis.  

3.	Entitlement to service connection for an undiagnosed 
illness manifested by soreness and tightness of the 
hands and wrists.  

4.	Entitlement to service connection for an undiagnosed 
illness manifested by muscle pain and cramps in the legs 
and hips.  

5.	Entitlement to service connection for arthralgias.  

6.	Entitlement to service connection for an undiagnosed 
illness manifested by headaches.  

7.	Entitlement to service connection for an undiagnosed 
illness manifested by subcutaneous nodules.  

8.	Entitlement to service connection for an undiagnosed 
illness manifested by lymphadenopathy.  

9.	Entitlement to service connection for an undiagnosed 
illness manifested by muscle twitching.  

10.	Entitlement to service 
connection for bronchitis.  

11.	Entitlement to service 
connection for tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On October 3, 2002 the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be afforded a general 
medical examination at the appropriate VA 
Medical Center to determine the nature, 
extent, and etiology of the various 
disabilities at issue.  The RO should send the 
claims folder to the examiner for review.  The 
examiner is asked to answer the following 
questions:
a.	Does the veteran have objective evidence 
of the following: (i) chest pain; (ii) 
costochondritis; (iii) soreness and 
tightness of the hands and wrists; (iv) 
muscle pain and cramps in the legs and 
hips; (v) arthralgias; (vi) headaches; 
(vii) subcutaneous nodules; (viii) 
lymphadenopathy; (ix) muscle twitching; 
(x) bronchitis, and (xi) tinea cruris.  
The examiner should then render a 
diagnosis with respect to each symptom 
that is found to be due to a known 
clinical diagnosis.
b.	With respect to each diagnosed disorder, 
the examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The examiner should 
specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical 
diagnosis.  The examiner should provide 
the supporting rationale for each opinion 
expressed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





